UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period:	April 30, 2015 Item 1. Schedule of Investments: Putnam Research Fund The fund's portfolio 4/30/15 (Unaudited) COMMON STOCKS (98.2%) (a) Shares Value Aerospace and defense (5.1%) Airbus Group NV (France) 4,459 $309,643 Bombardier, Inc. Class B (Canada) 633,608 1,281,395 Embraer SA ADR (Brazil) 428 13,345 General Dynamics Corp. 3,154 433,107 Honeywell International, Inc. 24,488 2,471,329 L-3 Communications Holdings, Inc. 28,331 3,255,515 Northrop Grumman Corp. 29,503 4,544,642 Raytheon Co. 15,445 1,606,280 United Technologies Corp. 9,112 1,036,490 Airlines (0.9%) American Airlines Group, Inc. 29,957 1,446,474 Spirit Airlines, Inc. (NON) 16,928 1,159,060 Banks (5.3%) Bank of America Corp. 116,548 1,856,610 Citigroup, Inc. 74,068 3,949,306 JPMorgan Chase & Co. 78,622 4,973,628 Regions Financial Corp. 13,678 134,455 Wells Fargo & Co. 88,100 4,854,310 Beverages (0.7%) Coca-Cola Co. (The) 48,934 1,984,763 Biotechnology (3.2%) Biogen, Inc. (NON) 6,121 2,288,826 Celgene Corp. (NON) 24,104 2,604,678 Gilead Sciences, Inc. (NON) 42,072 4,228,657 Retrophin, Inc. (NON) 14,490 312,115 Building products (0.8%) Allegion PLC (Ireland) 10,156 621,039 CaesarStone Sdot-Yam, Ltd. (Israel) (S) 8,454 500,815 Fortune Brands Home & Security, Inc. 28,055 1,251,253 Capital markets (3.8%) AllianceBernstein Holding LP (Partnership shares) 24,964 782,621 Ameriprise Financial, Inc. 7,935 994,097 Bank of New York Mellon Corp. (The) 12,192 516,209 Carlyle Group LP (The) 32,228 972,963 Charles Schwab Corp. (The) 71,016 2,165,988 Goldman Sachs Group, Inc. (The) 8,699 1,708,658 Invesco, Ltd. 10,418 431,514 KKR & Co. LP 55,231 1,243,250 Morgan Stanley 41,733 1,557,058 State Street Corp. 9,216 710,738 Chemicals (3.4%) Air Products & Chemicals, Inc. 3,229 463,135 Axalta Coating Systems, Ltd. (NON) 29,513 905,459 Axiall Corp. 6,320 257,856 CF Industries Holdings, Inc. 2,220 638,183 Dow Chemical Co. (The) 17,621 898,671 E.I. du Pont de Nemours & Co. 23,320 1,707,024 Huntsman Corp. 17,457 402,384 Monsanto Co. 12,183 1,388,375 Praxair, Inc. 3,670 447,483 Sherwin-Williams Co. (The) 5,755 1,599,890 Symrise AG (Germany) 19,094 1,166,711 Tronox, Ltd. Class A 2,931 61,404 Commercial services and supplies (1.1%) Rollins, Inc. 20,502 508,450 Tyco International PLC 71,988 2,834,887 Communications equipment (0.8%) Arista Networks, Inc. (NON) 4,137 264,809 Cisco Systems, Inc. 28,773 829,526 QUALCOMM, Inc. 18,435 1,253,580 Construction materials (0.1%) Martin Marietta Materials, Inc. 926 132,094 Vulcan Materials Co. 2,076 177,540 Consumer finance (0.7%) American Express Co. 10,865 841,494 Capital One Financial Corp. 13,955 1,128,262 Containers and packaging (0.5%) Packaging Corp. of America 6,667 461,290 Sealed Air Corp. 14,228 648,797 Smurfit Kappa Group PLC (Ireland) 8,989 275,626 Diversified consumer services (0.1%) Bright Horizons Family Solutions, Inc. (NON) 8,621 433,464 Diversified financial services (0.5%) Berkshire Hathaway, Inc. Class B (NON) 5,015 708,168 CME Group, Inc. 10,048 913,464 Diversified telecommunication services (0.8%) Verizon Communications, Inc. 45,685 2,304,351 Electric utilities (1.3%) American Electric Power Co., Inc. 14,123 803,175 Edison International 15,945 971,688 Exelon Corp. 41,137 1,399,481 NextEra Energy, Inc. 6,135 619,206 Electrical equipment (0.2%) Hubbell, Inc. Class B 5,030 547,415 Electronic equipment, instruments, and components (0.1%) Anixter International, Inc. (NON) 3,166 223,520 Energy equipment and services (1.3%) Baker Hughes, Inc. 12,853 879,916 Cameron International Corp. (NON) 4,840 265,329 Halliburton Co. 15,742 770,571 Schlumberger, Ltd. 19,145 1,811,308 Food and staples retail (1.9%) Costco Wholesale Corp. 8,972 1,283,445 CVS Health Corp. 19,818 1,967,729 Diplomat Pharmacy, Inc. (NON) (S) 7,513 269,116 Wal-Mart Stores, Inc. 10,295 803,525 Walgreens Boots Alliance, Inc. 14,224 1,179,596 Food products (1.9%) Freshpet, Inc. (NON) (S) 5,548 120,281 Hershey Co. (The) 3,530 324,478 JM Smucker Co. (The) 5,007 580,411 Keurig Green Mountain, Inc. 12,308 1,432,282 Kraft Foods Group, Inc. 12,781 1,083,190 Mead Johnson Nutrition Co. 6,078 583,002 Mondelez International, Inc. Class A 31,808 1,220,473 Pinnacle Foods, Inc. 9,490 384,820 Health-care equipment and supplies (2.2%) Abbott Laboratories 5,096 236,556 Align Technology, Inc. (NON) 3,059 179,992 Baxter International, Inc. 89 6,118 Becton Dickinson and Co. 6,469 911,288 Boston Scientific Corp. (NON) 60,675 1,081,229 C.R. Bard, Inc. 6,203 1,033,296 Cooper Cos., Inc. (The) 1,838 327,293 Medtronic PLC 26,198 1,950,441 Stryker Corp. 9,393 866,410 Health-care providers and services (2.4%) Aetna, Inc. 3,533 377,572 Anthem, Inc. 4,087 616,851 Cardinal Health, Inc. 15,083 1,272,100 Cigna Corp. 9,143 1,139,584 Express Scripts Holding Co. (NON) 7,163 618,883 HCA Holdings, Inc. (NON) 8,382 620,352 McKesson Corp. 5,833 1,303,092 Omnicare, Inc. 2,130 187,397 Premier, Inc. Class A (NON) 9,803 371,534 Universal Health Services, Inc. Class B 5,420 633,869 Health-care technology (0.2%) Castlight Health, Inc. Class B (NON) (S) 65,832 495,715 Hotels, restaurants, and leisure (1.8%) Hilton Worldwide Holdings, Inc. (NON) 27,698 802,134 Penn National Gaming, Inc. (NON) 30,273 486,790 Restaurant Brands International LP (Units) (Canada) 62 2,425 Restaurant Brands International, Inc. (Canada) 12,762 520,434 Starbucks Corp. 19,100 946,978 Vail Resorts, Inc. 5,278 523,630 Wyndham Worldwide Corp. 7,768 663,387 Wynn Resorts, Ltd. 5,675 630,322 Yum! Brands, Inc. 9,523 818,597 Household durables (0.3%) PulteGroup, Inc. 18,376 354,657 Whirlpool Corp. 2,343 411,431 Household products (1.7%) Energizer Holdings, Inc. 7,717 1,054,297 Kimberly-Clark Corp. 8,072 885,418 Procter & Gamble Co. (The) 36,869 2,931,454 Independent power and renewable electricity producers (0.9%) Calpine Corp. (NON) 42,370 924,090 NextEra Energy Partners LP 9,458 400,735 NRG Energy, Inc. 51,201 1,292,313 Industrial conglomerates (0.1%) Siemens AG (Germany) 2,708 296,408 Insurance (2.5%) American International Group, Inc. 38,719 2,179,493 Assured Guaranty, Ltd. 40,388 1,049,684 Genworth Financial, Inc. Class A (NON) 125,481 1,102,978 Hartford Financial Services Group, Inc. (The) 34,176 1,393,356 MetLife, Inc. 5,840 299,534 Prudential PLC (United Kingdom) 49,872 1,244,572 Internet and catalog retail (2.2%) Amazon.com, Inc. (NON) 8,394 3,540,421 Ctrip.com International, Ltd. ADR (China) (NON) 14,388 916,228 Groupon, Inc. (NON) 27,963 193,504 Priceline Group, Inc. (The) (NON) 1,582 1,958,215 Internet software and services (4.5%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 15,453 1,256,174 AOL, Inc. (NON) 7,393 294,981 Equinix, Inc. (R) 1,823 466,560 Facebook, Inc. Class A (NON) 45,714 3,600,892 Google, Inc. Class A (NON) 42 23,048 Google, Inc. Class C (NON) 10,311 5,540,635 GrubHub, Inc. (NON) (S) 4,273 175,919 Pandora Media, Inc. (NON) (S) 8,380 149,499 Tencent Holdings, Ltd. (China) 37,600 776,532 Yahoo!, Inc. (NON) 26,063 1,109,372 IT Services (1.6%) Computer Sciences Corp. 5,328 343,390 Fidelity National Information Services, Inc. 7,644 477,674 MasterCard, Inc. Class A 17,416 1,571,097 Visa, Inc. Class A 36,424 2,405,805 Leisure products (0.1%) Brunswick Corp. 6,647 332,616 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 19,680 814,162 Thermo Fisher Scientific, Inc. 24 3,016 Waters Corp. (NON) 3,005 376,196 Machinery (0.5%) Manitowoc Co., Inc. (The) (S) 43,226 852,849 Pall Corp. 6,412 624,016 Media (4.7%) CBS Corp. Class B (non-voting shares) 16,135 1,002,468 Charter Communications, Inc. Class A (NON) 6,305 1,179,413 Comcast Corp. Class A 39,046 2,255,297 DISH Network Corp. Class A (NON) 19,157 1,296,163 Liberty Global PLC Ser. C (United Kingdom) (NON) 28,301 1,427,785 Live Nation Entertainment, Inc. (NON) 32,034 802,772 Time Warner Cable, Inc. 11,885 1,848,355 Time Warner, Inc. 20,754 1,751,845 Walt Disney Co. (The) 22,074 2,399,885 Metals and mining (0.4%) Agnico-Eagle Mines, Ltd. (Canada) 2,671 80,931 Alcoa, Inc. 5,387 72,294 Allegheny Technologies, Inc. 5,194 176,544 Freeport-McMoRan, Inc. (Indonesia) 10,752 250,199 Goldcorp, Inc. (Canada) 2,050 38,602 Hi-Crush Partners LP (Units) 5,306 187,302 Newmont Mining Corp. 2,162 57,271 Nucor Corp. 5,914 288,958 Steel Dynamics, Inc. 3,188 70,550 Multi-utilities (0.6%) PG&E Corp. 20,317 1,075,176 Sempra Energy 6,835 725,672 Multiline retail (0.6%) Dollar General Corp. 13,605 989,220 Macy's, Inc. (S) 10,170 657,287 Oil, gas, and consumable fuels (6.8%) Anadarko Petroleum Corp. 33,110 3,115,651 Cabot Oil & Gas Corp. 11,391 385,244 Cheniere Energy, Inc. (NON) 1,979 151,374 Concho Resources, Inc. (NON) 725 91,829 CONSOL Energy, Inc. 5,791 188,092 Diamondback Energy, Inc. (NON) 1,216 100,405 EOG Resources, Inc. 9,548 944,775 Exxon Mobil Corp. 63,990 5,590,806 Gaztransport Et Technigaz SA (France) 8,822 527,620 Genel Energy PLC (United Kingdom) (NON) 39,967 385,252 Gulfport Energy Corp. (NON) 3,621 177,212 Marathon Oil Corp. 51,339 1,596,643 MarkWest Energy Partners LP 16,181 1,091,570 Pioneer Natural Resources Co. 4,195 724,812 Plains All American Pipeline LP 4,887 244,888 Range Resources Corp. 4,005 254,558 Suncor Energy, Inc. (Canada) 69,729 2,273,165 Total SA ADR (France) 42,809 2,315,967 Paper and forest products (—%) Boise Cascade Co. (NON) 4,178 144,977 Personal products (1.1%) Avon Products, Inc. 80,497 657,660 Coty, Inc. Class A (NON) 42,827 1,023,994 Estee Lauder Cos., Inc. (The) Class A 17,493 1,422,006 Pharmaceuticals (6.5%) AbbVie, Inc. 35,167 2,273,898 Actavis PLC (NON) 13,030 3,685,666 Bristol-Myers Squibb Co. 45,179 2,879,258 Eli Lilly & Co. 20,389 1,465,357 Endo International PLC (NON) 4,512 379,301 Johnson & Johnson 14,327 1,421,238 Merck & Co., Inc. 35,060 2,088,174 Mylan NV (NON) 21,000 1,517,460 Perrigo Co. PLC 9,515 1,743,909 Pfizer, Inc. 54,049 1,833,883 Real estate investment trusts (REITs) (2.6%) Altisource Residential Corp. (R) 6,624 126,850 American Tower Corp. (R) 21,211 2,005,076 AvalonBay Communities, Inc. (R) 3,980 654,073 Boston Properties, Inc. (R) 4,290 567,610 Equity Lifestyle Properties, Inc. (R) 6,207 327,854 Essex Property Trust, Inc. (R) 1,396 309,842 Federal Realty Investment Trust (R) 833 111,347 Gaming and Leisure Properties, Inc. (R) 17,135 611,720 General Growth Properties (R) 19,267 527,916 Pebblebrook Hotel Trust (R) 2,932 125,900 Plum Creek Timber Co., Inc. (R) 3,671 154,916 Prologis, Inc. (R) 5,124 205,985 Public Storage (R) 1,710 321,326 Simon Property Group, Inc. (R) 3,434 623,237 Urban Edge Properties (R) 1,681 38,041 Ventas, Inc. (R) 8,159 562,155 Vornado Realty Trust (R) 2,531 261,933 Real estate management and development (0.3%) Marcus & Millichap, Inc. (NON) 3,855 136,390 RE/MAX Holdings, Inc. Class A 21,120 713,645 Road and rail (1.2%) Canadian Pacific Railway, Ltd. (Canada) 1,596 304,292 Genesee & Wyoming, Inc. Class A (NON) 5,632 523,494 Union Pacific Corp. 24,694 2,623,244 Semiconductors and semiconductor equipment (4.0%) Analog Devices, Inc. 13,546 837,685 Avago Technologies, Ltd. 3,460 404,405 Broadcom Corp. Class A 32,068 1,417,566 Canadian Solar, Inc. (Canada) (NON) 4,614 163,336 Intel Corp. 78,629 2,559,374 Lam Research Corp. 13,189 996,825 Micron Technology, Inc. (NON) 75,101 2,112,591 NXP Semiconductor NV (NON) 10,414 1,000,994 ON Semiconductor Corp. (NON) 69,407 799,569 Skyworks Solutions, Inc. 3,032 279,702 Texas Instruments, Inc. 24,079 1,305,323 Software (4.0%) Activision Blizzard, Inc. 19,331 441,037 Autodesk, Inc. (NON) 17,679 1,004,698 Microsoft Corp. 116,648 5,673,759 Mobileye NV (Israel) (NON) 4,439 199,134 Oracle Corp. 56,786 2,477,005 Salesforce.com, Inc. (NON) 25,602 1,864,338 TiVo, Inc. (NON) 14,825 163,816 Specialty retail (2.5%) Advance Auto Parts, Inc. 795 113,685 AutoZone, Inc. (NON) 526 353,819 Bed Bath & Beyond, Inc. (NON) 11,027 776,962 Five Below, Inc. (NON) (S) 24,870 838,616 Gap, Inc. (The) 16,846 667,775 GNC Holdings, Inc. Class A 2,865 123,338 Home Depot, Inc. (The) 18,206 1,947,678 Michaels Cos., Inc. (The) (NON) 12,305 318,207 Office Depot, Inc. (NON) 11,898 109,700 Sally Beauty Holdings, Inc. (NON) 10,993 343,092 Tiffany & Co. 7,182 628,281 TJX Cos., Inc. (The) 16,710 1,078,463 Ulta Salon, Cosmetics & Fragrance, Inc. (NON) 734 110,900 Technology hardware, storage, and peripherals (4.1%) Apple, Inc. 85,187 10,661,142 SanDisk Corp. 6,391 427,814 Western Digital Corp. 8,755 855,714 Textiles, apparel, and luxury goods (1.2%) Hanesbrands, Inc. 22,102 686,930 Michael Kors Holdings, Ltd. (NON) 13,092 809,871 NIKE, Inc. Class B 14,604 1,443,459 Tumi Holdings, Inc. (NON) 28,919 676,415 Tobacco (1.1%) Philip Morris International, Inc. 39,606 3,305,913 Trading companies and distributors (0.4%) HD Supply Holdings, Inc. (NON) 38,656 1,275,648 Water utilities (0.2%) American Water Works Co., Inc. 8,406 458,295 Total common stocks (cost $254,373,698) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $206,805) (Private) (F) (RES) (NON) 72,632 $186,125 United Technologies Corp. $3.75 cv. pfd. 4,194 246,607 Total convertible preferred stocks (cost $416,505) SHORT-TERM INVESTMENTS (3.5%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) Shares 4,181,975 $4,181,975 Putnam Short Term Investment Fund 0.07% (AFF) Shares 5,655,909 5,655,909 SSgA Prime Money Market Fund Class N 0.03% (P) Shares 150,000 150,000 U.S. Treasury Bills with effective yields ranging from 0.02% to 0.03%, July 2, 2015 (SEGSF) $100,000 99,999 U.S. Treasury Bills with effective yields ranging from zero% to 0.01%, May 14, 2015 (SEGSF) 100,000 100,000 U.S. Treasury Bills with effective yields ranging from zero% to 0.01%, May 21, 2015 (SEGSF) 50,000 50,000 Total short-term investments (cost $10,237,880) TOTAL INVESTMENTS Total investments (cost $265,028,083) (b) FORWARD CURRENCY CONTRACTS at 4/30/15 (aggregate face value $21,594,025) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Canadian Dollar Sell 7/15/15 $582,329 $630,320 $47,991 Swiss Franc Buy 6/17/15 639,396 624,797 14,599 Citibank, N.A. Euro Sell 6/17/15 5,465,945 5,468,203 2,258 Credit Suisse International Canadian Dollar Sell 7/15/15 713,732 680,745 (32,987) Euro Buy 6/17/15 760,370 760,863 (493) Swiss Franc Sell 6/17/15 493,073 482,233 (10,840) Deutsche Bank AG British Pound Sell 6/17/15 3,023,035 3,028,126 5,091 Euro Sell 6/17/15 181,217 181,355 138 HSBC Bank USA, National Association British Pound Sell 6/17/15 648,188 649,334 1,146 Canadian Dollar Buy 7/15/15 633,168 604,227 28,941 Euro Sell 6/17/15 981,133 981,528 395 JPMorgan Chase Bank N.A. Canadian Dollar Sell 7/15/15 3,063,996 2,923,205 (140,791) Euro Buy 6/17/15 367,265 367,570 (305) State Street Bank and Trust Co. British Pound Buy 6/17/15 800,567 795,538 5,029 Euro Buy 6/17/15 787,109 787,488 (379) Israeli Shekel Sell 7/15/15 713,961 690,856 (23,105) WestPac Banking Corp. Canadian Dollar Sell 7/15/15 1,097,673 1,046,925 (50,748) Euro Sell 6/17/15 890,132 890,712 580 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International units 797 $— 12/1/15 3 month USD-LIBOR-BBA minus 50 bp Russell 2000 Total Return Index $72,677 JPMorgan Chase Bank N.A. baskets 7,622 — 7/16/15 (3 month USD-LIBOR-BBA plus 30 bp) A basket (JPCMPTMD) of common stocks (285) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2014 through April 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $294,787,181. (b) The aggregate identified cost on a tax basis is $265,181,987, resulting in gross unrealized appreciation and depreciation of $41,297,414 and $6,303,778, respectively, or net unrealized appreciation of $34,993,636. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $186,125, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $8,807,537 $38,131,726 $41,283,354 $5,180 $5,655,909 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $4,181,975, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $4,059,128. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $308,096 to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to manage exposure to specific sectors or industries and to manage exposure to specific securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $254,324 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $249,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $40,172,914 $— $— Consumer staples 24,497,853 — — Energy 22,974,115 912,872 — Financials 44,853,654 1,244,572 — Health care 44,145,366 — — Industrials 29,715,039 606,051 — Information technology 55,632,308 776,532 — Materials 11,557,213 1,442,337 — Telecommunication services 2,304,351 — — Utilities 8,669,831 — — Total common stocks — Convertible preferred stocks — 246,607 186,125 Short-term investments 5,805,909 4,431,974 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(153,480) $— Total return swap contracts — 72,392 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$106,168	$259,648 Equity contracts	72,677	285 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$26,100,000 OTC total return swap contracts (notional)$3,500,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: OTC Total return swap contracts*# $— $— $— $— $72,677 $— $— $— $— 72,677 Forward currency contracts# 62,590 2,258 — 5,229 — 30,482 — 5,029 580 106,168 Total Assets $62,590 $2,258 $— $5,229 $72,677 $30,482 $— $5,029 $580 $178,845 Liabilities: OTC Total return swap contracts*# — 285 — — 285 Forward currency contracts# — — 44,320 — — — 141,096 23,484 50,748 259,648 Total Liabilities $— $— $44,320 $— $— $— $141,381 $23,484 $50,748 $259,933 Total Financial and Derivative Net Assets $62,590 $2,258 $(44,320) $5,229 $72,677 $30,482 $(141,381) $(18,455) $(50,168) $(81,088) Total collateral received (pledged)##† $— $2,258 $— $5,229 $(139,000) $— $(110,000) $— $— Net amount $62,590 $— $(44,320) $— $211,677 $30,482 $(31,381) $(18,455) $(50,168) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 26, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 26, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 26, 2015
